Citation Nr: 1216566	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  05-21 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for the service-connected postoperative residuals of a fractured left radius.  

2.  Entitlement to an increased disability rating for the service-connected surgical scar associated with the postoperative residuals of a fractured left radius, rated as 10 percent disabling, effective from February 3, 2011, and rated as noncompensable prior to that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1993.  

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2004 and May 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In pertinent part, the September 2004 rating decision confirmed and continued a previously assigned noncompensable rating for the post-operative service-connected fracture of the left radius.  The May 2005 rating decision granted service connection for hypertension and assigned a noncompensable rating effective from March 28, 2003.  The May 2005 rating decision also granted service connection for coronary artery disease, post bypass surgery and assigned an initial schedular rating of 100 percent effective from March 28, 2003, with an evaluation of 30 percent assigned from June 1, 2003.  

These matters were remanded to the RO by the Board in July 2009 for additional development and adjudicative action.  Before the case was returned to the Board, the RO issued a rating decision in July 2010 that increased the 30 percent disability rating assigned for the service-connected CAD to 60 percent, effective from June 1, 2003.  As the award was not a complete grant of benefits, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a December 2010 decision, the Board denied entitlement to an initial compensable rating for the service-connected hypertension, and also denied entitlement to a rating in excess of 60 percent for the service-connected coronary artery disease (CAD) subsequent to the initial 3-month period following the Veteran's hospital admission for cardiac bypass surgery.  However, in the Introduction Section of the December 2010 decision, the Board specifically addressed the Veteran assertions that a 100 percent total rating should be assigned beyond the initial 3-months period following surgery in February 2003.  The Board referred the matter to the Agency of Original Jurisdiction for appropriate action because the issue of the assignment of a temporary total rating based on the need for convalescence following surgery pursuant to 38 C.F.R. § 4.30 had not yet been addressed in a rating decision by the RO and therefore the Board had no jurisdiction to address the matter in the first instance.  The Board explained that the 100 percent schedular rating currently assigned for three months following bypass surgery is assigned pursuant to the regular schedular criteria at 38 C.F.R. § 4.104, Diagnostic Code 7017, and there is no basis on which to award an extension of this rating beyond the initial 3-month period under the schedular criteria.  It does not appear that any action has been taken by the AOJ on this matter, and it is once again referred to the RO for appropriate action.  

The issue of entitlement to a compensable disability rating for the service-connected postoperative residuals of a left radial fracture was remanded in December 2010.  While his case was pending at the RO (AMC), the Veteran was afforded a VA examination on February 3, 2011.  Subsequent to that examination, the RO (AMC) issued a rating decision in January 2012.  In that decision, the RO increased the noncompensable rating to 10 percent for the service-connected "residuals of fracture of left radius, postoperative now with painful scar," effective from February 3, 2011, the date of the most recent VA examination.  Curiously, the RO rated the disability as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5212, an orthopedic code governing impairment of the radius; yet, the rating was clearly assigned based on evidence of a painful scar, and not because of an increase in any orthopedic manifestations associated with the service-connected residuals of a left radial fracture, as noted in the written explanation portion of the January 2012 rating decision.  In essence, the RO incorporated the painful scar into the original rating and increased that noncompensable rating to 10 percent, based on the scar, instead of assigning a separate rating for the scar associated with the service-connected postoperative residuals of the left radius fracture.  Instead of rating the scar pursuant to the scar codes at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, the RO continued to rate the entire disability under the original diagnostic code of 5212.  

For the sake of clarity and to avoid any ambiguity with regard to the application of the rating schedule to the Veteran's disability, the original increased rating issue that was appealed to the Board has been bifurcated so that the Veteran's painful scar is separately rated, and can be evaluated based on the scar codes, while the underlying residuals of the left radius fracture will be rated pursuant to the most appropriate code based on the most predominant manifestations.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased (compensable) rating for the service-connected residuals of a fractured left radius, postoperative; and, he seeks an increased rating for the service-connected painful scar, associated with the left radial fracture, rated as 10 percent disabling, effective from February 3, 2012, and rated as noncompensable prior to that date.  Currently, the disability is rated as 10 percent disabling, which includes the tender and painful scar.  

The Veteran's service connected residuals of fracture of the left radius, postoperative is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5212.  Under Diagnostic Code 5212, a disability rating of 10 percent is warranted where there is malunion of the radius with bad alignment.  A disability rating of 20 percent is warranted where there is nonunion of the radius in the upper half, and a disability rating of 30 percent is warranted where there is nonunion in the lower half, with false movement without loss of bone substance or deformity.  Finally, a maximum rating of 40 percent is warranted where there is nonunion in the lower half, with false movement with loss of bone substance (1 inch, 2.5 cms) and marked deformity.  38 C.F.R. § 4.71a , Diagnostic Code 5212.  

The Veteran's service-connected residuals of a fractured left radius, postoperative, with painful scar was examined in August 2003, June 2004, January 2006, November 2009 and most recently in February 2011.  At all of those examinations, the Veteran reported weakness in the left forearm as his main symptom.  Consistent with this report, physical examination of the left wrist in June 2004 and January 2006 specifically noted decreased strength.  The January 2006 examination report, for example, notes strength of 4/5 in left forearm supination, pronation, flexion and extension.  

The Veteran also reported some occasional pain in the left forearm once or twice per week, but between 2003 and 2011, the Veteran consistently reported weakness.  The Veteran also reported that the weakness caused functional impairment at work and home because he could not lift items such as boxes.  

In February 2011, examination of the Veteran's arms revealed some atrophy on the left, with the right arm measuring 11 inches in diameter and the left arm measuring 10.5 inches in diameter.  Examination of the scar associated with the Veteran's status postoperative left radius fracture revealed a 5-inch deep and tender linear scar.  X-rays of the left arm revealed surgical screws, but no arthritic changes.  

The evidence suggests that the Veteran has functional limitation due to weakness in the left upper extremity.  Importantly, when considering the most appropriate disability rating for a service-connected disability, functional loss must be addressed.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

In this case, the Veteran's functional loss appears to be due to weakness in the left upper extremity.  The January 2006 examination report, for example, notes strength of 4/5 in left forearm supination, pronation, flexion and extension.  Thus, the Veteran's service-connected residuals of a left radial fracture could potentially be rated analogous to muscle impairment pursuant to 38 U.S.C.A. § 4.73, which govern muscles of the forearm.  In order to assign the most appropriate diagnostic code, a VA examination is necessary to assess the Veteran's muscle weakness.  While the Board sincerely regrets the delay, there is currently insufficient information to allow the Board to render an informed determination.

With regard to the separate 10 percent rating assigned based on the painful scar associated with the service-connected residuals of a left radial fracture, the effective date of the 10 percent rating is February 3, 2011, the date of the most recent VA examination.  The RO indicated that there was no medical evidence prior to that date to suggest that the Veteran's scar was painful; however, the record reflects that the Veteran's scar was not fully examined to make that determination since the VA examination in June 2004.  Moreover, since the entire appeal period is for consideration with respect whether a higher rating is warranted for the service-connected painful scar, the Veteran must be provided with the rating criteria for rating skin disabilities in effect prior to October 2008.  

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  The Veteran's current rating is based on the revised criteria in effect as of October 23, 2008; however, because the entire period covered by this appeal includes the period prior to October 23, 2008, the RO must also consider whether a compensable rating for the service-connected scar is warranted prior to effective date of the revised regulations, and the revised regulations may only be applied as of October 2008.  Thus, the Veteran should be provided with notice of the regulations governing scar codes that were in effect as of July 31, 2002.  

As noted on the February 2011 examination report, the Veteran's left wrist scar is deep, painful, and with some signs of skin breakdown.  The scar measured 0.5 inches by 5.0 inches.  Thus, a compensable, 10 percent rating is warranted pursuant to Diagnostic Code 7804.  There is no edema, no keloid formation or any other disabling effects associated with the scar, and the area of the scar does not exceed 12 square inches.  What is unclear is the condition of the scar prior to the February 3, 2011 examination.  The Veteran should be afforded a VA examination to address this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA muscles/joints/scars examination to ascertain the nature and severity of his service-connected residuals of a left radius fracture.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to ascertain the muscle group involved, and provide information concerning the nature, extent, and current degree of impairment manifested by any muscle damage (e.g., muscle pain, weakness, and fatigue, etc.) to the appropriate muscle group involved, if any, particularly in light of the Veteran's consistent and continuous complaints of weakness in the left forearm.  The examiner should specifically address whether there is loss of deep fascia or muscle substance and whether there are soft flabby muscles in the wound area.  

The examiner should indicate whether the disability associated with the affected muscle would be considered slight, moderate, moderately severe or severe.  The examiner should also comment on the presence or absence of the cardinal signs and symptoms of muscle disability, if any, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement. 

The examiner should also indicate whether there are any orthopedic and/or neurological abnormalities associated with the service-connected disability and, if so, what is the level of functional impairment resulting therefrom, if any. 

The examiner should explain whether any residuals of the injury have affected the functioning of the left elbow and left wrist.  

The examiner must provide a complete rationale for any stated opinion. 

The Veteran's painful scar should also be examined and the examiner should obtain a history from the Veteran regarding the scar symptomatology.  The examiner should determine, if possible, whether the symptoms associated with the scar have been present since prior to February 2011.  Any tests and studies deemed necessary should be accomplished at this time. 

All findings with respect to the scar, to include whether it is painful on motion, should be set forth in the examination report and a rationale for any opinion expressed should be included in the examination report. 

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner. 

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  The SSOC must include consideration of the rating criteria for scars that were in effect prior to October 2008 and the rating criteria pertaining to muscle injuries of any affected muscle group based on the examination results, including Diagnostic Code 5305.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



